Citation Nr: 1616721	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active service from October 1970 to April 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In February 2016, the Veteran submitted further evidence in support of his claims with a waiver of initial RO consideration.   

Below, the Board is denying the Veteran's claim for service connection for bilateral hearing loss, as the medical evidence does not establish that his preexisting left ear hearing loss was aggravated by his active duty service or that his right ear hearing loss was caused by his active duty service.  However the Board is granting the Veteran's claim for service connection for tinnitus.  

The issues of entitlement to service connection hypertension and a lower back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's left ear hearing loss, which preexisted his active duty service, was not aggravated during his active duty service.  

2. The Veteran's right ear hearing loss is not related to his active duty military service.  

3. The evidence is in a state of equipoise as to whether his tinnitus is related to acoustic trauma experienced during active duty service.  


CONCLUSIONS OF LAW

1. The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2. The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran alleges that his current bilateral hearing loss and tinnitus are related to his active duty service where he experienced acoustic trauma while working with heavy artillery.

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans with service after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service.  38 C.F.R. § 3.306(b).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Hearing loss is a condition for which the presumption is available to establish service connection; however, the Veteran's left ear hearing loss preexisted his active duty service and there is no evidence his right ear hearing loss manifested to a compensable degree within one year of discharge.  Thus, presumptive service connection is inapplicable here.  

A hearing loss disability is defined for VA compensation purposes with regard to audiometric testing involving pure-tone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records (STRs) contain an August 1969 pre-induction examination report.  Audiometric testing was performed and his threshold hearing was largely normal outside of a measurement of 25 dBs for the 4000 Hertz frequency on the left.  The Veteran's induction examination occurred in October 1970.  Audiometric testing was again performed and his pure-tone thresholds, measured in dBs, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
15
15
15
25
15
65
Left
15
10
25
15
75
75

The physician wrote "high frequency loss left ear" in the summary of defects and diagnoses section.  As the Veteran's pure-tone threshold for the left ear was 75 dBs at 4000 Hz and left ear hearing loss was specifically indicated in the examination report, he had a left ear hearing loss disability that was "noted" on his entrance examination report; therefore this condition preexisted his entrance to service.  The right ear's audiometric testing on both the August 1969 and October 1970 examination reports did not rise to the level of a disability for VA purposes under § 3.385.  Further, the October 1970 physician only noted the presence of left ear hearing loss.  Thus, there was not a preexisting right ear hearing loss disability.  

At his April 1972 separation examination, his pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
15
10
0
5
10
60
Left
15
5
5
5
55
65

The examiner checked that his ears were normal and made no further notation regarding hearing loss. 

The Veteran underwent a private audiological evaluation in January 2011.  There, he stated that prior to service he was exposed to loud noise from machinery and gunfire while growing up on a farm.  He reported to his examiner that he had hearing loss in his left ear upon entrance to the Army, as well as "tinnitus in both ears."  He stated that he was constantly exposed to noise from heavy artillery fire during active duty, but did wear hearing protection.  He also stated that after service, he worked for twenty two years in law enforcement, with eleven occurring as the Chief of Police.  He stated he wore hearing protection while a police officer.  His current complaints were constant, bilateral tinnitus, which he stated had gradually worsened over the previous forty years, as well as difficulty hearing in most conversational situations.  Audiometric testing was performed and found varying degrees of hearing loss present across the frequencies tested bilaterally.  The Maryland CNC word recognition test was performed and the Veteran scored 86 percent for the right ear and 58 percent for the left ear.  The examiner concluded that the Veteran had asymmetrical, mild to profound sensorineural hearing loss, worse for the left ear.  Additionally, acoustic immittance results supported the presence of left middle ear disorder, possible eustachian tube insufficiency, and ear effusion.  The examiner then opined that the tinnitus and hearing loss were more likely than not caused by, a result of, or were worsened by the Veteran's military based noise exposure or the gunfire he encountered in his post-service law enforcement career. 

The Veteran was afforded a VA audiological examination in March 2011.  The examiner indicated the claims file was reviewed.  The Veteran reported decreased hearing since he was 7 or 8 years old.  He stated that during the military he was exposed to artillery fire two times per year for training in Germany while using hearing protection.  He also stated that post-service, he worked as a police officer for 22 years, but always wore hearing protection when he discharged firearms.  He denied recreational noise exposure.  He stated he had difficulty understanding speech in most situations.  Audiometric testing was performed and his pure-tone thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
10
15
10
80
36
Left
10
15
25
60
85
46

The Maryland CNC word list test was performed and he scored 96 percent for the right ear and 88 percent for the left ear.  The examiner diagnosed mild to severe high frequency hearing loss for the right ear and moderately severe to severe hearing loss for the left ear.  

In the remarks section of the examination report, the examiner detailed the results from the Veteran's October 1970 entrance and April 1972 separation examinations (he erroneously stated the separation examination occurred in January 1972).  He stated that the induction examination suggested high frequency hearing loss bilaterally and the separation examination, as well as the corresponding Bekesy tracing card, also suggested high frequency hearing loss bilaterally.  The examiner then stated that there was no significant difference between the induction and separation audiometric testing for the right ear, while the left ear actually was slightly better upon separation.  The examiner concluded:

Since this [V]eteran was inducted in the military with high frequency hearing loss that started in childhood and was discharged without worsening of the loss, it is the opinion of this examiner that his military noise exposure has not caused or resulted in hearing loss or tinnitus.

There is a March 2011 buddy statement from someone who served with him in the artillery.  The letter details the artillery fire from the eight-inch howitzer and the resulting noise.  The ex-solider stated that while they wore hearing protection, it often fell off.  He stated that the Veteran complained of hearing loss and tinnitus during active duty.  

At the Veteran's January 2016 Board hearing, he testified that he had a degree of hearing loss upon entering service.  He also detailed his work in the artillery.  He stated he sometimes wore hearing protection when firing the eight-inch Howitzer, the intensity of which could sometimes knock his helmet off.  He stated that he believed his hearing loss worsened and that he began experiencing a ringing in his ears as a result.  Regarding his post-service career as a police officer, he stated that he only fired his weapon once a year for training purposes, at which he always wore hearing protection.  

There is no question that the Veteran experienced acoustic trauma while on active duty.  He has competently and credibly reported experiencing such trauma while working in the artillery.  This is supported by his DD-214 as well as his buddy statement that supports his contentions about the intense noise he was exposed to while on active duty.  

However, after review of the relevant evidence, the Board must deny the Veteran's claim for service connection for bilateral hearing loss, as the evidence fails to establish that the condition is etiologically related to his active duty service.  

Regarding his left ear hearing loss, this condition clearly existed prior to his active duty service, as it was noted on the October 1970 entrance examination.  To the extent that the Veteran believes that he experienced an aggravation of this preexisting hearing loss as a result of artillery fire on active duty, his statements to this effect are certainly admissible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Likewise, he is competent to report hearing loss symptoms associated with his right ear during active duty service and afterward.  However, the Board finds that the Veteran's opinion regarding the etiology of his hearing loss, and whether it was aggravated by his active duty service, is not probative because a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see 38 C.F.R. § 3.159(a)(2).  Furthermore, the objective audiometric testing performed in service does not show a worsening of hearing acuity.  His separation examination measurements showed better hearing acuity than those recorded on his entrance examination.  Thus, there is no evidence that the Veteran's noted, preexisting left ear hearing loss increased in severity during his active duty service.  

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current hearing loss.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  

Here, the Board finds the private January 2011 opinion less probative because the examiner did not state that he reviewed prior evidence in the Veteran's claims folder beyond what the Veteran told him at the examination.  He also attributed the Veteran's conditions to more than one source: either the active duty service or the post-service work as a police officer.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  By contrast, the March 2011 VA examiner's' opinion is more probative because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Regarding the possibility that the active duty service aggravated the preexisting left ear hearing loss or caused the right ear hearing loss, the examiner pointed out that the Veteran's pure-tone thresholds had actually improved at separation when compared to his entrance measurements.  

With the most weight placed on the March 2011 VA examination, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Therefore the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the Veteran's tinnitus claim, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, there is no reason to doubt the Veteran's credibility concerning his development of ringing in his ears after experiencing acoustic trauma during the operation of heavy artillery in the Army.  Furthermore, he submitted a buddy statement from a fellow soldier that supported his contentions of the acoustic trauma and further documented that the Veteran complained in-service of ringing in his ears.  While the March 2011 VA examiner provided a negative opinion concerning tinnitus, he did not discuss any of the Veteran's contentions or the buddy statement and instead focused the majority of the rationale on the hearing loss claim.  As such, it is afforded little probative value here.  

Given the competent and credible testimony of the Veteran and the buddy statement, the evidence is at the very least in a state of equipoise as to whether his tinnitus is related to his active duty service.  With all doubt resolved in the Veteran's favor, his claim for service connection for tinnitus is granted. 

II. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his hearing loss claim in February 2011. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records potentially relevant to the claim decided above.  These records have been associated with the claims file. 

The Veteran was afforded wholly adequate VA examination for his hearing loss claim in March 2011.  The examination report, when considered along with the other relevant evidence in the file, provide adequate comment regarding the etiology of the bilateral hearing loss, including whether a preexisting condition was aggravated by active duty.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In consideration thereof, the Board finds that a remand for additional VA examinations and/or medical opinions is not warranted regarding the claims adjudicated herein. 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In the January 2016 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error concerning the claims being decided above.

Neither the Veteran nor his attorney has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance was required in order for the Board to perform the above appellate review without prejudice to the Veteran.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.  


REMAND

To date, the Veteran has not been provided VA examinations concerning his hypertension or his lower back condition.  

There is no question that he has hypertension.  He alleges it began in service and highlights the blood pressure readings taking at his entrance and separation examinations.  His August 1969 pre-induction examination shows his blood pressure as 138/84.  His October 1970 entrance examination shows his blood pressure as 132/84.  His April 1972 separation examination shows his blood pressure as 140/84.  As the STRs demonstrate these elevated readings and the Veteran has documented post-service diagnoses of hypertension, a VA examination and medical opinion concerning the etiology of this condition are warranted.  

Regarding his claim concerning his lower back, the Veteran alleges he chronically injured himself when a part of the Howitzer he was operating fell on him in Germany.  He testified at his Board hearing that he was treated at a clinic.  The STRs do not contain any reference to symptoms or complaints involving the lower back.  However, there is a January 2016 buddy statement from a soldier who worked in the Veteran's artillery unit which supports his contention.  The buddy statement indicates that while the solider and the Veteran were carrying a 200 pound projectile on a sled, they slipped on some ice and fell with most of the weight falling onto the Veteran.  He indicated the Veteran hurt his back as a result of this incident.    

There are January and February 2016 letters from private physicians, including one who treated him since 1982, indicating that he suffered from spasms, arthritis, degenerative disc disease, and degenerative joint disease.  As there is competent evidence that the Veteran suffered an in-service injury to his back, as well current diagnoses involving his lumbar spine, a VA examination is warranted to provide etiological opinions concerning his lower back conditions.  

Additionally, the Veteran testified at his Board hearing that he had surgery on his lower back approximately 18 years ago.  On remand, an effort should be made to obtain these records, if they exist, and add them to the claims file.  

Accordingly, these matters are REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.

2. Then, contact the Veteran and ask him to identify any pertinent private treatment records that might be outstanding, to include those concerning his back surgery that occurred approximately 18 years ago.  Make the necessary attempts to obtain all identified records.  Follow proper notification procedures if the records are unobtainable.  

3. Then, schedule the Veteran a VA examination for his hypertension.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate that such review occurred.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should provide an opinion as whether it is at least likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his active duty service.  

A detailed rationale for all opinions should be provided.  The examiner must specifically consider and comment on the Veteran's blood pressure readings contained in his STRs, including those at his pre-induction, entrance, and separation examinations.  

4. Next, schedule the Veteran a VA examination for his lower back.  The claims file, including a copy of this remand, should be made available for review and the examiner should indicate that such review occurred.  All indicated tests and studies should be accomplished and the findings reported in detail.  

The examiner must list each current lower back diagnosis that the Veteran possesses.  

Then, for each lower back condition diagnosed, the examiner should provide an opinion as whether it is at least likely as not (50 percent or greater probability) that the condition is etiologically related to active duty service.  

A detailed rationale for all opinions should be provided.  The examiner must consider the Veteran's contention that he injured his lower back while attempting to move heavy artillery equipment while on active duty, which is supported by the January 2016 buddy statement contained in the claims file.  All relevant medical evidence should also be considered, including the October 1970 entrance to service Report of Medical History on which the Veteran indicated he suffered from recurrent back pain and a physician indicated he had an "acute back strain" in the past; the private treatment records concerning the Veteran's back pain; and the January and February 2016 letters from private physicians that commented on his lower back conditions.  

5. Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


